DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1,5,9, and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 9  recite the limitation " the organic layer " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 and 14 recite the limitation " the first side of the display panel " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 and 14 recite the limitation "the second side of the organic layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 and 14 recite the limitation " the second side of the display panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 and 14 recite the limitation " the external terminal of the groove" in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US 7642553 B2 hereinafter Yoon).
	.
    PNG
    media_image1.png
    695
    681
    media_image1.png
    Greyscale

Figure 1: Reproduced Figure 5 of Yoon with examiner’s annotations
Regarding claim 1, Yoon discloses a display panel (100;Fig.4), defining a display area (101) and a non-display area (101-1) disposed outside 5the display area, comprising: a base substrate (110;Fig.6): a plurality of binding terminals (87;Fig.5), disposed at intervals on the organic layer (180) and in the non-display area (area 130 is within non display area 101-1): a 
Regarding claim 2 and 11, Yoon discloses wherein a plurality of holes (187)  are arranged on the organic layer (180): each of the plurality of holes are configured to expose the corresponding binding terminal (87).  
Regarding claim 3 and 12, Yoon discloses wherein along a direction of the thickness of the base 20substrate, the groove penetrates the organic layer (groove shown in Reproduced Fig.5 above penetrates layer 180).
Regarding claim 4 and 13, Yoon discloses wherein the groove comprises a first side and a second side: the first side and the second side face opposite (see left and right of groove in Rep.Fig5 above).  
Regarding claim 5 and 14, Yoon discloses wherein the first side of the display panel is opposite to the second side of the organic layer: the second side of the display panel is arranged on the 25extended terminal of the groove (see organic layer 180 and  groove in Rep.Fig5 above).   
Regarding claim 6 and 15, Yoon discloses wherein two of the grooves are arranged at intervals between the two adjacent binding terminals (see each groove arranged between two adjacent 87 in the lengthwise direction of the display panel; Fig.5).  
Regarding claim 7 and 16, Yoon discloses the direction for the length of the groove is parallel to the direction for the binding terminal (see grooves extending parallel with the length of 87).  
30 Regarding claim 8 and 17, Yoon discloses wherein the second side of the groove aligns one side of the binding terminal which adjoins the display area (see most right side of groove is aligned with most right side of 87 in Fig.5).
Regarding claim 9 , Yoon discloses a display panel (100), defining a display area (101) and a non-display area (101-1) disposed outside the display area, comprising: a base substrate (110);  5a plurality of binding terminals (87), disposed at intervals on the organic layer (180) and in the non-display area (110-1); and an organic layer (180) arranged on the base substrate; the organic layer comprising a first boundary (see C) arranged in the non-display area; the first boundary arranged outside the binding terminal ( see C arranged away from 87), 10wherein a plurality of grooves (see grooves in Rep.Fig.5 above) in the organic layer are arranged in parallel along the first boundary (see C and grooves), and one or more groove is arranged between two of the adjacent binding terminals (see grooves arranged between 87).  
Regarding claim 10, Yoon discloses an inorganic layer (140) arranged between the organic layer (180) and the base substrate (110).  
Regarding claim 11, Yoon discloses wherein a plurality of holes (187)  are arranged on the organic layer (180): each of the plurality of holes are configured to expose the corresponding binding terminal (87).  
Regarding claim 18, Yoon discloses a plurality of signal terminals (86;Fig.5) wherein each of the signal terminals (86) is connected to the corresponding binding terminal (87).


 
	
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Katsui et al. (US 2012/0120616 A1) Yamayoshi et al. (US 2016/0062193 A1) and No et al. (US 2017/0023833 A1)
Katsui discloses a wiring board mounted on a display panel.
Yamayoshi discloses a display panel connected to a flexible board device.
No discloses a display panel connections.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 




/PETE T LEE/Primary Examiner, Art Unit 2848